Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramstack et al., (hereinafter Ramstack) U.S. Patent No. 8,809,492 in view of Schulte et al., (hereinafter Schulte) U.S. Patent No. 2018234302.

As to claim 1, Ramstack teaches the invention as claimed, discloses including a method of managing a mesh network, the method comprising: monitoring, at a supervisor of the mesh network (description, par (0020-0040], claims 1-2), one or more network parameters of the mesh network (control logic figured to transmit packets on to the mesh network based on one or more network parameters); determining, whether the one or more network parameters are to be adjusted for improving transmission efficiency or reducing traffic congestion on the mesh network(determining whether the one or more network parameters are to be adjusted for improving transmission efficiency or reducing traffic congestion on the mesh network).
Accordingly, it would have been obvious to one of ordinary skill in the networking art at the time the invention was made to have incorporated Schulte’s teaching discloses the following features(description, (paragraph 0001-0090). The system 200 may include a traffic monitor 214 and a machine learning engine 210. The traffic monitor 214 and the machine learning engine 210 may be used  to monitor a network 106.  The machine lealrning engine 210 may perform semi supervised learning from the plurality of network traffic source. providing feedback to one or more nodes with the adjusted network parameters.
As to claim 2, Ramstack teaches the method of claim 1, wherein the one or more network parameters include one or more of a topology, message identity, transmit count, transmit interval, relay retransmit count, or relay retransmit interval, (paragraph 0001-0090).
As to claim 3, Ramstack teaches the method of claim 1, wherein reducing traffic congestion comprises reducing or avoiding flooding of packets in the mesh network, (paragraph 0001-0090).
As to claim 4, Ramstack teaches the method of claim 1, wherein improving transmission efficiency comprises ensuring injection of packets in the mesh network, (paragraph 0001-0090).
As to claim 5, Ramstack teaches the method of claim 1, wherein improving transmission efficiency comprises reducing active time of one or more nodes of the mesh network based on the feedback, (paragraph 0001-0090).

As to claim 6, Ramstack teaches the method of claim 1, further comprising determining, by the supervisor, a neighbor node count based on a heartbeat model, (paragraph 0001-0090).
As to claim 7, Ramstack teaches the method of claim 1, further comprising determining initial values of the one or more network parameters based on the neighbor node count, (paragraph 0001-0090).
As to claim 8, Ramstack teaches the method of claim 1,wherein the mesh network is a Bluetooth Special Interest Group mesh (SigMesh) network , (paragraph 0001-0091).
Claims 9-30 have similar limitation as to claims 1-8. Therefore, they are rejected same rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/THANH T NGUYEN/                                                                                                Primary Examiner, Art Unit 2448